                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

TENNESSEE STATE CONFERENCE OF
THE N.A.A.C.P., DEMOCRACY
NASHVILLE-DEMOCRATIC
COMMUNITIES, THE EQUITY ALLIANCE,
and THE ANDREW GOODMAN
FOUNDATION,

               Plaintiffs,

v.                                                  Case No. 3:19-cv-00365
                                                    Judge Aleta A. Trauger
TRE HARGETT, in his official capacity as
Secretary of State of the State of Tennessee,
MARK GOINS, in his official capacity as
Coordinator of Elections for the State of
Tennessee, HERBERT SLATERY III, in his
official capacity as Attorney General of the
State of Tennessee, the STATE ELECTION
COMMISSION, and DONNA BARRETT,
JUDY BLACKBURN, GREG DUCKETT,
MIKE MCDONALD, JIMMY WALLACE,
TOM WHEELER, and KENT YOUNCE, in
their official capacities as members of the State
Election Commission,

               Defendants.



          PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO MOTION FOR
                         PRELIMINARY INJUNCTION




     Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 1 of 18 PageID #: 588
                                                  TABLE OF CONTENTS

                                                                                                                                Page(s)

TABLE OF AUTHORITIES .......................................................................................................... ii

I.      PLAINTIFFS HAVE A STRONG LIKELIHOOD OF SUCCESS ON THE MERITS ......... 2

     A. The Complaint Is Justiciable ................................................................................................ 2

     B. Plaintiffs Are Likely To Prevail On Their Claims ............................................................... 6

        1.    Count I—Vagueness ........................................................................................................ 8

        2. Counts II and IV—Burdens on First and Fourteenth Amendment Right to Engage in
           Expressive and Associational Activity ............................................................................... 8

        3.    Count III—The Compelled Disclaimer ............................................................................ 9

II. THE EQUITIES FAVOR ISSUANCE OF THE INJUNCTION .......................................... 10

CONCLUSION ............................................................................................................................. 12




                                                                     i

      Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 2 of 18 PageID #: 589
                                               TABLE OF AUTHORITIES

                                                                                                                               Page(s)

Cases

Am. Ass’n of People with Disabilities v. Herrera,
   690 F. Supp. 2d 1183 (D.N.M. 2010) .....................................................................................11

Anderson v. Celebreeze,
   460 U.S. 780 (1983) ...................................................................................................................8

Burdick v. Takushi,
   504 U.S. 428 (1992) ...................................................................................................................8

Common Cause Ind. v. Lawson,
  Nos. 18-2491 & 18-2492, 2019 WL 4022177 (7th Cir. Aug. 27, 2019) ...................................6

Cooper v. Harris,
   137 S. Ct. 1455 (2017) .............................................................................................................11

Green Party of Tenn. v. Hargett,
   767 F.3d 533 (6th Cir. 2014) .....................................................................................................4

League of Women Voters of Fla. v. Browning,
   575 F. Supp. 2d 1298 (S.D. Fla. 2008) ......................................................................................7

League of Women Voters of Fla. v. Cobb,
   447 F. Supp. 2d 1314 (S.D. Fla. 2006) ..................................................................................6, 7

Libertarian Party of Ohio v. Blackwell,
   462 F.3d 579 (6th Cir. 2006) .....................................................................................................9

Nat’l Rifle Ass’n of Am. v. Magaw,
   132 F.3d 272 (6th Cir. 1991) .....................................................................................................4

Ne. Ohio Coalition for the Homeless v. Husted,
    837 F. 3d 612 (6th Cir. 2016) ....................................................................................................5

Obama for Am. v. Husted,
   697 F. 3d 423 (6th Cir. 2012) ..................................................................................................10

Project Vote v. Blackwell,
   455 F. Supp. 2d 694 (N.D. Ohio 2006) ............................................................................5, 6, 11

Summers v. Smart,
   65 F. Supp. 3d 556 (N.D. Ill. 2014) .........................................................................................11



                                                                    ii

     Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 3 of 18 PageID #: 590
Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council,
    425 U.S. 748 (1976) ...................................................................................................................9

Voting for Am. v. Steen,
   732 F. 3d 382 (5th Cir. 2013) ................................................................................................6, 7




                                                                    iii

     Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 4 of 18 PageID #: 591
        In their Opposition Brief (“Opp.”), Defendants fail to offer any justification for the specific

legislative choices that violate Plaintiffs’ constitutional rights: not for the Legislature’s choice to

impose an array of unnecessary burdens on Plaintiffs’ voter registration activities, not for its choice

to single out “paid” employees for regulation, and not for its choice to threaten severe civil and

criminal penalties for failure to meet those burdens. Instead, they rehash at length the same

standing and ripeness arguments that they made in their motion to dismiss, and that Plaintiffs have

twice demonstrated are baseless. On the merits, they pepper their brief with three principal

arguments: (1) Defendants will not enforce the Law’s civil sanctions until they promulgate

regulations; (2) the Law does not implicate constitutionally protected conduct; and (3) if Plaintiffs

want to avoid the Law, they should just stop collecting forms. None of these meritless arguments

provides any reason to deny the relief Plaintiffs seek.

        Notwithstanding Defendants’ declarations, the Law is still effective as of October 1,

including the criminal penalties and the mandatory disclaimer requirement which were

unaddressed by Defendants. Their present “intent” not to impose civil penalties does not have the

force of an order from this Court. Equally important, Defendants’ concession that the Law cannot

be implemented without regulatory clarification underscores the fundamental vagueness of its

provisions and demonstrates the need for immediate injunctive relief. In fact, the regulatory

process—which has not begun despite Defendants’ argument that there is an immediate need for

the Law—will serve to extend the period of uncertainty during which Plaintiffs’ constitutional

rights are irreparably chilled.

        Moreover, Defendants’ cavalier attitude toward Plaintiffs’ constitutional rights

substantiates Plaintiffs’ fears. Indeed, at one point, Defendants argue that they do not need even a

rational basis for infringing on Plaintiffs’ First Amendment rights.          But the overwhelming



                                                  1

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 5 of 18 PageID #: 592
authority, even that relied upon by Defendants, expressly acknowledges that Plaintiffs’ activities—

which go well beyond the collection of forms—implicate fundamental First Amendment rights

and burdens on those rights must be substantially justified. To suggest, as Defendants do, that the

remedy is for Plaintiffs to stop engaging in that protected activity heightens the need for an

immediate injunction. Defendants should not be allowed to use the club of a vague, overbroad,

unnecessarily burdensome, and unjustified law to stop voter registration activity in its tracks.

   I.      PLAINTIFFS HAVE A STRONG LIKELIHOOD OF SUCCESS ON THE
           MERITS.

        A. The Complaint Is Justiciable.

        Defendants rest their Opposition, in part, on eight boilerplate declarations from

Coordinator Goins and the members of the State Board of Elections, to the effect that they do not

“intend” to impose civil penalties on or refer for criminal prosecution any person or organization

violating the Law for at least five months, during which time they will attempt to promulgate

regulations to implement the Law. In short, Defendants acknowledge that the Law as drafted is

not ready for prime time: they cannot enforce it consistently with the Constitution without further

clarification, thus buttressing the need for preliminary relief.

        Moreover, Defendants ignore that the Law is effective by its own terms as of October 1.

Although the Law gives the State Board the discretion whether to impose civil penalties for

violation of Section 2-2-143(c)(3), the State Board does not have any power to decide whether a

person should be prosecuted criminally for violation of Section 2-2-142 (the pre-registration and

training requirements) or Section 2-19-145 (the compelled disclosure requirements). And, even

as to civil penalties, the Board members’ “intent” not to recommend the imposition of civil

penalties does not contain the iron-clad guarantee that this Court’s order would. The immediate

threat to Plaintiffs remains the same. Why should Plaintiffs be subject to this threat while

                                                  2

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 6 of 18 PageID #: 593
Defendants spend months figuring out what this ill-conceived Law means and how it is intended

to work?

       Second, Defendants have already had more than four months to promulgate regulations,

and apparently have not even begun the process.1 During this time, as set forth in their detailed

declarations, Plaintiffs have been injured by the uncertainty that is the hallmark of the Law: who

is covered; what is covered; what is prohibited; whether they will be able to effectively recruit

volunteers; whether they are risking their very existence in light of the penalties. Adding another

five months or more to the mix, coupled with no guarantee against the enforcement of any of the

provisions of the Law, including those subjecting Plaintiffs to criminal penalties or the mandatory

disclaimer requirements, simply extends this period of injury.

       Third, the promulgation of regulations will not cure the injuries claimed by Plaintiffs.

Regulations cannot eliminate the statutorily-imposed compelled disclosure requirement of Section

2-19-145. Indeed, the Law does not even grant the State Board authority to promulgate regulations

implementing that requirement. Regulations also cannot eliminate the singling out of “paid”

persons and organizations that employ them as the only group of people governed by the Law.

Nor can regulations eliminate the Law’s severe criminal and civil penalties.

       Defendants further argue that Plaintiffs lack standing because they have not set forth facts

indicating that they “intentionally” or “unintentionally” plan on violating the Law. Opp. 9–10.



1
  The Law provides that the Coordinator of Elections “may adopt policies or procedures to
effectuate the provisions of” Section 2-2-142, see Section 2-2-142(e), and “may promulgate rules
and procedures to implement the provisions of” Section 2-2-143, see Section 2-2-143(f).
Defendants declare that they “cannot begin the rulemaking process” to adopt clarifying rules and
procedures until the effective date of the Law. See, e.g., Goins Decl. ¶ 7, Dkt. 41-1.
Unsurprisingly, they cite no law for this illogical proposition. It begs common sense that agencies
charged with implementing regulations for a new law would be prohibited from immediately
beginning the process to promulgate regulations so as to be effective on the new law’s effective
date.
                                                3

    Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 7 of 18 PageID #: 594
This is untrue. Contrary to Defendants’ assertions, not only have Plaintiffs averred to their having

collected thousands of forms in the past, but their declarations are also replete with examples of

how, despite their best efforts, they may inadvertently violate the Law.2

       Moreover, it is not only the sanctions that may be imposed on them for violating the Law

that give Plaintiffs standing; it is also the burdens imposed on Plaintiffs if they comply with the

Law that provide them with standing. This is particularly so when, as here, the challenged statute,

if complied with, will chill activity protected by the First Amendment. See, e.g., Nat’l Rifle Ass’n

of Am. v. Magaw, 132 F.3d 272, 285 (6th Cir. 1991) (“Parties not yet affected by the actual

enforcement of the statute are allowed to challenge actions under the First Amendment in order to

ensure that an overbroad statute does not act to ‘chill’ the exercise of free speech and expression,

a constitutionally protected right.”) (quotation omitted). Plaintiffs have “articulated a factual

showing of perceptible harm resulting from the state’s regulations,” Green Party of Tennessee v.

Hargett, 767 F.3d 533, 544 (6th Cir. 2014) (quotation omitted), and therefore have standing.

       Defendants further argue that Plaintiffs have no standing to allege a loss of the right to

vote, because organizations cannot vote. Opp. 20. This argument has been categorically rejected

by the courts. See Ne. Ohio Coalition for the Homeless v. Husted, 837 F. 3d 612, 624 (6th Cir.




2
 See, e.g., Sweet-Love Decl. ¶¶ 44, 45, 50, Dkt. 39-2 (erring on side of caution to turn in forms;
not possible for local units to know how many applications they might collect at events; collection
of hundreds of application forms and registration of thousands of voters); Franklin Decl. ¶¶ 50–
52, 54, Dkt. 39-3 (may not be able to provide notice to state regarding impromptu canvassing;
unable to know if Law applies to certain activities; may not be able to verify that members of other
organizations have completed training); Oliver Decl. ¶¶ 52, 54, 57, 60, Dkt. 39-4 (cannot give
advance notice to state; uncertainty as to applicability of law to activities; collection of 35,000
application forms); Goodman Decl. ¶¶ 43, 55, Dkt. 39-5 (difficulties in ascertaining whether forms
are “incomplete”; no capacity to monitor all peer-to-peer messages for purposes of compelled
disclosure requirement).
                                                 4

    Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 8 of 18 PageID #: 595
2016) (organization had standing to challenge law placing new requirements on provisional and

absentee ballot voters). As the court explained in Project Vote v. Blackwell:

       [T]he Court is satisfied that participation in voter registration implicates a number
       of both expressive and associational rights which are protected by the First
       Amendment. These rights belong to—and may be invoked by—not just the voters
       seeking to register, but by third parties who encourage participation in the political
       process through increasing voter registration rolls.

455 F. Supp. 2d 694, 700 (N.D. Ohio 2006). The rest of Defendants’ arguments against standing

can be given short shrift. Neither Plaintiffs’ conducting of their own training nor the availability

of internet training, Opp. 9, alleviates Plaintiffs’ injury. As Plaintiffs’ declarations make clear, the

state-imposed training interferes with Plaintiffs’ culture of volunteerism, central to their ability to

register voters on a large scale and on short notice, and elderly volunteers may have difficulty with

internet training. Sweet-Love Decl. ¶ 42, Dkt. 39-2; Oliver Decl. ¶ 52, Dkt. 39-4.

       Defendants’ argument that Plaintiff AGF, on its on-line voter registration look-up site, may

refer voters to the Secretary of State website, Opp. 10–11, does not address Plaintiffs’ claim as to

the actual requirements of Section 2-19-145(c), which requires an affirmative disclaimer for

lookup websites. Further, Defendants are silent as to Plaintiffs’ standing to challenge the broader

disclaimer provisions of Section 2-19-145(a), which is the principal focus of this case. Plaintiffs,

in their declarations, lay out various concrete injuries caused by the compelled disclaimer—having

to expend additional resources to purchase new merchandise, prepare new written materials, revise

or forgo text messages, and redo their websites—which are more than sufficient to give them

standing. Sweet-Love Decl. ¶ 53, Dkt. 39-2; Oliver Decl. ¶¶ 68–69, Dkt. 39-4; Franklin Decl. ¶

58, Dkt. 39-3; Goodman Decl. ¶¶ 51, 53, Dkt. 39-5.

       Finally, as Defendants concede, their ripeness defense rises and falls with their standing

defense, and thus little more need be said, except to note that their argument that “Plaintiffs’ choice

to alter their conduct now is just that—their choice,” Opp. 11–12, has been repeatedly rejected,
                                                   5

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 9 of 18 PageID #: 596
most recently by the Seventh Circuit, which analogized a similar claim to a claim that physicians’

work in response to a flu outbreak was “voluntary”:

       The additional work is certainly done willingly or “voluntarily” but it is not self-
       inflicted—it is caused by the outbreak. . . . [T]he Organizations have shown that
       Act 442 will likely create more work for them. This is sufficient not only for
       causation but for the redressability element of standing, since without Act 442 there
       will be less drain on their resources.

Common Cause Ind. v. Lawson, Nos. 18-2491 & 18-2492, 2019 WL 4022177, at *9 (7th Cir. Aug.

27, 2019).

       B. Plaintiffs Are Likely To Prevail On Their Claims.

       Defendants argue that the Law does not affect Plaintiffs’ First Amendment rights, because

their “activities that are potentially expressive (and thus possibly constitutionally protected) are

not burdened by the Act.” Opp 11–12. This is not the law. “The interactive nature of voter

registration drives is obvious: they convey the message that participation in the political process

through voting is important to a democratic society.” Project Vote, 455 F. Supp. 2d at 706 (ruling

that law requiring personal mailing of collected forms implicated First Amendment rights).

“Because the collection and submission of voter registration drives is intertwined with speech and

association, the question is not whether Plaintiffs’ conduct comes within the protections of the

First Amendment, but whether Defendants have regulated such conduct in a permissible way.”

League of Women Voters of Fla. v. Cobb, 447 F. Supp. 2d 1314, 1334 (S.D. Fla. 2006) (ruling that

law imposing stiff penalties on failure to deliver registration forms violated First Amendment

rights). These principles are recognized in the cases cited by Defendants as well. See Voting for

Am., Inc. v. Steen, 732 F. 3d 382, 389–90 (5th Cir. 2013) (observing that “voter registration drives

involve core protected speech” including urging citizens to register, distributing forms, helping

applicants fill out forms, and asking for information); League of Women Voters of Fla. v.



                                                 6

  Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 10 of 18 PageID #: 597
Browning, 575 F. Supp. 2d 1298, 1321 (S.D. Fla. 2008) (“Undoubtedly, Plaintiffs’ interactions

with prospective voters in connection with their solicitation of voter registration applications

constitutes constitutionally protected activity.”).3 As set forth in detail in Plaintiffs’ declarations,

the collection of voter registration forms in Plaintiffs’ voter registration activities is inextricably

connected with interactive political communication and association.4




3
  Both Steen and Browning concerned regulations applicable only to activities after the voter
registration forms were filled out. The specific provision of Texas law at issue in Steen regulated
“volunteer deputy registrars” (VDRs), whose only task was to collect, review, issue receipts, and
deliver forms, and it was only this conduct that the Fifth Circuit panel majority held not “inherently
expressive.” Steen, 732 F. 3d at 389. The Court explained, “[w]ith an appropriate division of
labor and organizational forethought, no participant in the drive need suffer a detriment of the
ability to urge, advocate, interact, or persuade.” Id. at 390. In contrast, Tennessee’s Law is not
limited to regulating only the tasks undertaken by Texas’s VDRs. Similarly, the court in Browning
dealt with a statute that had been amended by the legislature in direct response to the injunction
issued in League of Women Voters of Florida v. Cobb, which had enjoined the prior law for
singling out for regulation a group of non-partisan organizations without justification and because
the civil sanctions were too severe. 447 F. Supp. 2d at 1339–40. As the Browning Court noted,
the amended law did “not place any restrictions” on “interactions with prospective voters,” and
did not “place any restrictions on who is eligible to participate in voter registration drives.” 575
F. Supp. 2d at 1321–22. The Law here, of course, does place restrictions on “paid” workers, and
does place preconditions on interactions with prospective voters. Plaintiffs disagree with any
implication in Steen or Browning that collection activities can always be isolated from interactive
solicitation activities, but in any event, the record in this case demonstrates overwhelmingly that
Plaintiffs’ expressive activities are inextricably intertwined with their collection of voter
registration forms.
4
  See, e.g., Sweet-Love Decl. ¶¶ 15, 21, Dkt. 39-2 (“volunteers and workers . . . knock on people’s
doors to ask if they are registered to vote and talk to them about the importance of political
engagement”; “[v]oter registration is not just about handing someone a form—it facilitates these
important conversations about policies and issues that impact the members of our community and
happens in tandem with education efforts on general rights and issue advocacy”); Franklin Decl.
¶ 15, Dkt. 39-3 (“During these conversations with the potential applicant, we discussed the
importance of voting and involvement in the political process.”); Oliver Decl. ¶ 16, Dkt. 39-4
(“We organize our own events around issues that the community cares about, and at these events,
we set up voter registration tables. Alternatively, our community partners, including churches
across the state, invite us to talk about the importance of voter registration and to help register
attendees to vote.”); Goodman Decl. ¶¶ 16, 38, Dkt. 39-5 (AGF Ambassadors are involved in
“voter registration, voter education, and civic engagement efforts” and “organize a range of voter
registration activities including voter registration drives at high-impact events such as freshman
orientation or football games, and invite other students to participate as volunteers”).
                                                   7

    Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 11 of 18 PageID #: 598
           1. Count I—Vagueness

       Defendants’ entire response to Plaintiffs’ vagueness argument is to list the words and

phrases challenged by Plaintiffs as if the fact that the words can be defined in isolation is sufficient

to withstand a claim that the words or phrases are vague in context of the Law. Opp. 12–16. Of

course, Plaintiffs can use the word “incomplete” in a sentence, but, as explained in Plaintiffs’

opening brief, when defined by the word “lacks” and in light of statements by the Law’s own

sponsors, there is a substantial question as to whether “incomplete” means missing items entirely

or containing inaccurate information. Mem. in Support of Plaintiffs’ Mot. for Preliminary

Injunction (“Mem.”) at 21–23, Dkt. 39-1. And as Plaintiffs have already demonstrated at length,

id. at 18–24, the scope of the statute’s terms, in context, is extraordinarily unclear and leaves far

too much room for arbitrary and discriminatory enforcement.

           2. Counts II and IV—Burdens on First and Fourteenth Amendment Right to
              Engage in Expressive and Associational Activity

       Contrary to Defendants’ arguments, Opp. 16, 20, Plaintiffs have already explained the basis

for their standing, because they both rely on “paid” participants and have members who are “paid”

participants (depending on how the term “paid” is construed), Mem. 17–18, and have

comprehensively identified the nature of their constitutional rights that are threatened by the Law,

see id. 16–17, 20–21, 24–32 (explaining scrutiny required by Anderson v. Celebreeze, 460 U.S.

780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992)).

       Beyond that, Defendants make no attempt to justify the Law’s burdens as required to meet

the Anderson/Burdick standards. They do not offer any explanation for subjecting only “paid”

individuals and organizations employing them to the Law’s requirements (indeed, they say that

they do not have to provide a “rational basis” for singling them out); they offer no explanation for

the draconian level of the civil penalties, which can be imposed in every county in the state or for

                                                   8

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 12 of 18 PageID #: 599
the need for the specific pre-registration and training requirements. More important, they do not

explain why this combination of prohibitions and requirements is justified. See Libertarian Party

of Ohio v. Blackwell, 462 F.3d 579, 595 (6th Cir. 2006) (reversing district court’s judgment when

“combination” of voting laws “imposes a severe burden,” even if, when “[v]iewed individually,”

separate “requirements may only impose a reasonable burden on constitutional rights”).

           3. Count III—The Compelled Disclaimer

       Defendants argue that “a factual disclaimer is not political speech and does not require

strict scrutiny,” relying on the wholly inapplicable Discount Tobacco City & Lottery, Inc., 674

F.3d 509 (6th Cir. 2012), a commercial speech case. Opp. 14, 17. This argument is frivolous.

Commercial speech jurisprudence concerns government regulations on commercial activity such

as advertising or consumer products. Commercial speech is “speech which does no more than

propose a commercial transaction.” Va. State Bd. of Pharmacy v. Va. Citizens Consumer Council,

425 U.S. 748, 762 (1976). As discussed above, the statements about voter registration and voting

are core political speech.

       Unable to meet the applicable strict scrutiny standard, Defendants purport to offer a rational

basis for the disclosure requirement: that it is meant to safeguard against voters thinking that they

are registered to vote because they relied on information from a voter registration organization.

Opp. 18–19. But rational basis is not the applicable standard here, and Defendants’ asserted

rationale cannot justify the broad sweep of the Law or address the overbreadth problems of this

provision—which, on its face is unconnected with any individual’s status or submission of a voter

registration application—exacerbated by the threat of criminal prosecution.




                                                 9

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 13 of 18 PageID #: 600
   II.      THE EQUITIES FAVOR ISSUANCE OF THE INJUNCTION.

         The balance of the equities in this case is governed by the standard set out in Obama for

America v. Husted, which recognizes that an impermissible “restriction on the fundamental right

to vote” per se “constitutes irreparable injury.” 697 F. 3d 423, 436 (6th Cir. 2012). Nowhere do

Defendants challenge the facts laid out in Plaintiffs’ declarations as to the severity and

irreparability of their injuries. Instead, Defendants cynically argue that if Plaintiffs wish to avoid

further harm, they should just stop collecting registration forms. Opp. 22. But the Law does not

apply only to the collection of forms. It applies to “voter registration drives.” As discussed above,

the solicitation of registrants and the collection of their forms are part of the same interactive

process. Defendants’ end-game appears to be to make it so difficult for third-party organizations

to conduct voter registration activities that they will simply opt out of doing so. That is hardly a

defense to Plaintiffs’ application request for an injunction.

         As to the public interest, Defendants argue that the issuance of an injunction would be “an

affront to [Tennessee’s] sovereignty.” Opp. 24. However, the authority of this Court under the

Supremacy Clause to preliminarily enjoin potentially unconstitutional action by a state is settled,

including in voting rights cases. See, e.g., Cooper v. Harris, 137 S. Ct. 1455, 1465–66 (2017)

(affirming district court’s voiding of North Carolina redistricting plan).

         Defendants refuse to acknowledge the full impact of the Law on Plaintiffs’ voter

registration activities. They contend that the Law “merely” requires Plaintiffs to “undergo training

and ensure that they obey Tennessee law,” causing only “minimal inconvenience to voter

registration drives that collect voter registration forms.” Opp. 24. But the Law does much more

than that. It threatens Plaintiffs with criminal prosecution (a threat which is not diminished simply

because the present members of the State Board say they do not intend to refer matters); threatens



                                                 10

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 14 of 18 PageID #: 601
Plaintiffs with severe civil sanctions (at best delayed for a few months); has a chilling effect on

Plaintiffs’ present planning for registration activities, including having to decide whether to reduce

or even terminate their voter registration efforts; and will raise serious obstacles to last-minute

registration efforts. Mem. 37–39. See Am. Ass’n of People with Disabilities v. Herrera, 690 F.

Supp. 2d 1183, 1219–20 (D.N.M. 2010) (court “must address the burdens the law poses

collectively,” as it cannot properly “parse out” the requirements that “in the aggregate impose an

undue burden on the Plaintiffs’ First Amendment rights”); Summers v. Smart, 65 F. Supp. 3d 556,

565 (N.D. Ill. 2014) (“[i]n the aggregate” the “challenged provisions are more than mere neutral

ballot-administration efforts”).

       Finally, Defendants stress the need for immediate implementation of the Law, because of

the alleged potential harm to prospective voters who rely on organizations like Plaintiffs to deliver

their applications in a timely fashion. Opp. 24. But at the same time, Defendants admit that the

Law is not ready for implementation for at least five months, and they have not taken the first steps

to clarify it. Despite their ostensible concern for voters’ rights, Defendants never explain why the

specific provisions of the Law challenged by Plaintiffs are necessary to protect those rights. See

Project Vote, 455 F. Supp. 2d at 705–06 (“Although the State has articulated certain legitimate

interests when considered in the abstract, the Court fails to find that the direct return provision

serves any of them.”). 5

       Indeed, nowhere do Defendants explain why it is necessary to implement a law

immediately that singles out, without any justification, “paid” individuals and organizations who

employ them for regulation; why the equities favor the immediate implementation of a specific,



5
  The primary example Defendants give for the need for the Law is to ensure the “timely”
delivery of forms so they are not “late.” Opp. 24. But Plaintiffs are not challenging the
requirement in the Law that forms be delivered within ten days of collection.
                                                 11

    Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 15 of 18 PageID #: 602
unnecessary, and burdensome pre-registration and training regimen that will impede the

registration of the very persons whose interests Defendants purport to protect; and why Plaintiffs

should be subject to the chilling effect of threatened criminal sanctions and potentially bankrupting

civil penalties that have forced them to consider stopping the very activity that Defendants

acknowledge is in the public good.

                                         CONCLUSION

       This Court should grant Plaintiffs’ motion and enjoin Defendants from enforcing the

challenged provisions of the Law pending a final ruling on the merits.


Dated: September 6, 2019                              Respectfully submitted,

                                                      /s/ Taylor A. Cates
                                                      TAYLOR A. CATES, BPR No. 20006
                                                      WILLIAM D. IRVINE JR., BPR No. 35193
                                                      BURCH, PORTER, & JOHNSON, PLLC
                                                      130 N. Court Avenue
                                                      Memphis, TN 38103
                                                      (901) 524-5165
                                                      tacates@bpjlaw.com
                                                      wirvine@bpjlaw.com

                                                      JON GREENBAUM*
                                                      EZRA D. ROSENBERG*
                                                      JULIE HOUK*
                                                      POOJA CHAUDHURI*
                                                      LAWYERS’COMMITTEE FOR CIVIL
                                                      RIGHTS UNDER LAW
                                                      1500 K Street, NW, Ste. 900
                                                      Washington, D.C. 20005
                                                      (202) 662-8600
                                                      jgreenbaum@lawyerscommittee.org
                                                      erosenberg@lawyerscommittee.org
                                                      jhouk@lawyerscommittee.org
                                                      pchaudhuri@lawyerscommittee.org

                                                      IRA M. FEINBERG*
                                                      HOGAN LOVELLS US LLP
                                                      390 Madison Avenue

                                                 12

   Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 16 of 18 PageID #: 603
                                        New York, NY 10017
                                        (212) 918-3509
                                        ira.feinberg@hoganlovells.com

                                        ALLISON M. RYAN*
                                        CAROLYN A. DELONE**
                                        KYLE M. DRUDING**
                                        HOGAN LOVELLS US LLP
                                        555 Thirteenth Street, NW
                                        Washington, DC 20004-1109
                                        (202) 637-5600
                                        allison.holt@hoganlovells.com
                                        carrie.delone@hoganlovells.com
                                        kyle.druding@hoganlovells.com

                                        YAEL BROMBERG*
                                        BROMBERG LAW LLC
                                        The Andrew Goodman Foundation
                                        10 Mountainview Road
                                        Upper Saddle River, NJ 07458
                                        (201) 995-1808
                                        yaelbromberglaw@gmail.com

                                        DANIEL AYOADE YOON, BPR No.
                                        028798
                                        2004 8th Ave S
                                        Nashville, TN 37204
                                        (615) 541-5141
                                        danielayoadeyoon@gmail.com

                                        *admitted pro hac vice
                                        **pro hac vice pending

                                        Counsel for the Tennessee State Conference
                                        of the N.A.A.C.P., Democracy Nashville–
                                        Democratic Communities, the Equity
                                        Alliance, and the Andrew Goodman
                                        Foundation




                                   13

Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 17 of 18 PageID #: 604
                               CERTIFICATE OF SERVICE

       The undersigned herby certifies that a copy of the foregoing document has been served

via the Court’s CM/ECF electronic case filing system to:

       ALEXANDER S. RIEGER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       alex.rieger@ag.tn.gov

       KELLEY L. GROOVER
       Tennessee Attorney General’s Office
       Assistant Attorney General
       Public Interest Division
       War Memorial Building, 3rd Floor
       P.O. Box 20207
       Nashville, TN 37202
       (615) 741-2408
       kelley.groover@ag.tn.gov

This 6th day of September, 2019.

                                                   /s/ Taylor A. Cates
                                                   TAYLOR A. CATES




                                              14

  Case 3:19-cv-00365 Document 47 Filed 09/06/19 Page 18 of 18 PageID #: 605
